                                   Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 1 of 6

                                                         Exhibit A to the Complaint
Location: San Jose, CA                                                                             IP Address: 45.30.93.48
Total Works Infringed: 45                                                                          ISP: AT&T U-verse
 Work      Hashes                                                               UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                           03-24-     Blacked        02-27-2021    03-08-2021   PA0002280373
           205D3A9661157A480B0F42DA64F0505A35F0A479                             2021
           File Hash:                                                           01:15:37
           86DA3C4E150C892D2E27331090C9F83BEDD90B836C4BA4C2A1A16E168BFEA92F
 2         Info Hash:                                                           03-24-     Blacked        02-20-2021    03-08-2021   PA0002280369
           E721CB3522454CD23162C832B1DF12EEEF30FA66                             2021
           File Hash:                                                           01:12:24
           29E9E17752C20D336B9920CBF37C14D629BB5F51B0631F551F1F7024A2AA13D1
 3         Info Hash:                                                           03-09-     Blacked        11-18-2018    12-10-2018   PA0002146476
           2AB26C48162974A192A939180C6DD77765F6E1FA                             2021       Raw
           File Hash:                                                           09:02:19
           5C5E9AC04E19CB8CD1A34AC33FC0862495889D24924D4CCB8A96CAE8CBA4CA40
 4         Info Hash:                                                           03-09-     Tushy          02-21-2021    03-08-2021   PA0002280370
           B3C0FDF6D0FEF30F71549E1399500D6A932FAD19                             2021
           File Hash:                                                           08:16:49
           F25027B6FF0C778172A1070478CD96421152D6B461643F984130226FC0ED6185
 5         Info Hash:                                                           03-02-     Tushy          02-14-2021    03-08-2021   PA0002280366
           D8377F22A5B76F6FE17E2C1918296688E02026EB                             2021
           File Hash:                                                           21:19:30
           41F17368762A71E497D6DB6FBD55BEEE103180B1035CB7E017F77AAC3FF0D427
 6         Info Hash:                                                           02-13-     Tushy          01-17-2021    02-09-2021   PA0002276149
           DA61A62391FD93945B9ABF288181AFFD34CDB97E                             2021
           File Hash:                                                           06:47:58
           826A7971772567175DEA07B25157699B2320C9782C6B6A70371E65AB76F65B24
 7         Info Hash:                                                           02-13-     Tushy          01-03-2021    02-02-2021   PA0002280504
           0F5704CFE7DB49BFE13BD39F9D72396349E99801                             2021
           File Hash:                                                           06:36:05
           F6A1FA2D5F11650489E36374B8A5114AF533B5592FCB50892EFD035D439351E7
 8         Info Hash:                                                           02-13-     Tushy          01-10-2021    02-09-2021   PA0002276153
           5E3DA7F3AA422383AC265CFFD2D0C43524E88FC7                             2021
           File Hash:                                                           06:30:33
           EFCE87CE8C06E931AAB49B4498D4288C58CE0A60458AFB169FB70F7B50848253
                               Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 2 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         02-12-     Blacked   12-28-2020   01-05-2021   PA0002269956
       A7D1ACA9144842177C99F7CDC012CA543814753D                           2021       Raw
       File Hash:                                                         20:24:15
       A71B05389B4510F0A980F7D096FF9CFC45D4E16FB66C36104F8D4B57DE90DADB
10     Info Hash:                                                         01-28-     Vixen     12-11-2020   01-04-2021   PA0002277039
       E001ED65F173C05077017DD8C58EC388FCE0E779                           2021
       File Hash:                                                         05:13:23
       C739BE32FC76EF6B07EE0E8759B98D463AFDAF5C7C92993F8360DE1A0D75C875
11     Info Hash:                                                         01-28-     Blacked   12-12-2020   01-04-2021   PA0002277035
       6A462E44F898D933C8E0B5105D3A49CF3CFA880C                           2021
       File Hash:                                                         05:02:16
       45DC718689123574D7814152D306B9CB7F23978999ED0746E9323989F9E9C9B4
12     Info Hash:                                                         01-07-     Blacked   12-21-2020   01-05-2021   PA0002269958
       2313B23C86785158E17F3BFC7FA1E7BAF8908A7B                           2021       Raw
       File Hash:                                                         20:42:57
       F6DC2C223735C7095C45156829763939FA9DCB15D19D61F38B1226B9B947FC0B
13     Info Hash:                                                         01-07-     Blacked   12-14-2020   12-28-2020   PA0002269086
       31BCFE0C63140A09ADD23EB04EC95EBB7AD84C39                           2021       Raw
       File Hash:                                                         20:23:23
       89E1C3784A48F5050C3F93E8C7226914FB3E32D58CC9ED07C231A2E465E14776
14     Info Hash:                                                         12-30-     Blacked   12-19-2020   01-05-2021   PA0002269959
       7BED574AFA312F6831A1CDD406A5F1291515C568                           2020
       File Hash:                                                         19:54:29
       0CDFAC8816AB3B68D45C3743A4C6F8B6BE16DEFDBCD039E1304DC79687B73B93
15     Info Hash:                                                         12-30-     Tushy     12-20-2020   01-05-2021   PA0002269960
       988F927F90E134982B8CD3978EF27BA55E205C53                           2020
       File Hash:                                                         19:50:25
       C607FD8C292C7B36EDD3B9909EA0E140BD496CC2BB18EF39A85D525A249E99D5
16     Info Hash:                                                         12-30-     Tushy     12-13-2020   12-28-2020   PA0002269085
       11E64453F91924A64C1C1720A271017F290E2B39                           2020
       File Hash:                                                         19:24:55
       904C2247653B60E9604DC72F64408373DE95B68033BAC2C18E8839B36B32E126
17     Info Hash:                                                         12-03-     Blacked   09-05-2020   09-29-2020   PA0002258686
       81BFFE6717CCBC71DD0EAA78C2F7260AD1561138                           2020
       File Hash:                                                         18:01:14
       89D2A8B1E0C33574D55170A12C1AC1BEAAA8DAD27057E862E44E6FD7099822CB
                               Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 3 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         11-30-     Tushy     11-22-2020   11-30-2020   PA0002266355
       FEA375B2E4AF2936BEC2188E6EF63BE2A708183A                           2020
       File Hash:                                                         21:34:36
       C5FB0F224670F9761C63A61DC2B178EB1A7044421782B20D40C338D7AFE40778
19     Info Hash:                                                         11-30-     Vixen     11-27-2020   11-30-2020   PA0002266359
       5CDBC938026E69BB0AB5095CBDA1D40272137848                           2020
       File Hash:                                                         21:27:52
       C244D99BE64B196FC48133456B2307AF2C9238C3A25D97D2027E48D309FCEA88
20     Info Hash:                                                         11-30-     Blacked   11-28-2020   12-28-2020   PA0002269083
       E286F7AA73F577065776C5D29062592717619591                           2020
       File Hash:                                                         20:50:40
       BB8C31BE21E18A2CC4F9AF12F04E4BFE930E2FE2C010CE7780EB79F2B57AB516
21     Info Hash:                                                         11-25-     Blacked   11-21-2020   11-30-2020   PA0002266354
       8245C5788FC65E9D62956E93E248CD39C1D9C4BB                           2020
       File Hash:                                                         21:28:47
       975E94CE108E87746A1BCDB1B386358D187DFD235A37B2073EEEB230677272F8
22     Info Hash:                                                         11-07-     Vixen     11-06-2020   12-09-2020   PA0002274936
       0BF45C3913082EC92A860177A052534BBF6BF4D5                           2020
       File Hash:                                                         17:59:18
       B8A53EB3B9673339D575C8FBC08B53AE6EEB733CD941B86BA82C8D8489A55892
23     Info Hash:                                                         11-02-     Tushy     11-01-2020   11-18-2020   PA0002272627
       1DE23C217918946CD21F6003E50FF3EB46CDB5B9                           2020
       File Hash:                                                         17:42:38
       F8590FA3E4ABD7EFA760EC831C84F413BC8A3705478DB5BBD17E3D6F601070A6
24     Info Hash:                                                         11-01-     Blacked   10-31-2020   11-24-2020   PA0002265967
       F02038ED79DADCF1634BEFA492E284250F51B663                           2020
       File Hash:                                                         17:20:59
       B235D62382C31D4D7381203DDF90467BFFB5FC1B05C7A43D4F2F01AA32FA95D1
25     Info Hash:                                                         11-01-     Vixen     10-30-2020   11-18-2020   PA0002272620
       7AAF3AD22E7E31E52064E7A4BB79F7D5C1A271DB                           2020
       File Hash:                                                         17:19:09
       D57894C239BECED3BFD6118390560532D5D696EF56BBF9F8379852B72D8C9818
26     Info Hash:                                                         10-28-     Tushy     10-25-2020   11-24-2020   PA0002265965
       ACEF4DB489EC9EC398D9F3B4CBD97FD99EF8F24A                           2020
       File Hash:                                                         18:01:59
       FE1902B9F905632523A413119050801BFE1418A496DDDAA4E972FCDE4AB762DE
                               Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 4 of 6

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         10-25-     Blacked   10-24-2020   11-05-2020   PA0002263386
       46E9F480C2164858AD15AF7B300D187C4AB4BB9E                           2020
       File Hash:                                                         02:15:41
       BD2B0360689C43E61899A19E18BD4609EA21D8DC3A51D71EE12394E88ABBB640
28     Info Hash:                                                         10-24-     Vixen     10-23-2020   11-18-2020   PA0002272622
       9C47AE69FF849522050F919C510A7591CF8FECBF                           2020
       File Hash:                                                         19:25:25
       AEAE6BD28A2167D70241E529F9DEA01461D992E6EB07CAC44D90A020805E212C
29     Info Hash:                                                         10-24-     Blacked   10-19-2020   11-05-2020   PA0002263389
       E6D50AAE69A4485E7C9EBDF39A8B2651D4498D95                           2020       Raw
       File Hash:                                                         19:19:47
       9CD11C3E531C2D0649D76701C70B9D06D35FAFBFF3A251A8B790FCC71A7E4AA0
30     Info Hash:                                                         10-19-     Tushy     10-18-2020   11-05-2020   PA0002263388
       26771746F4F99C47B394DB55E96A3E8FE2A75109                           2020
       File Hash:                                                         03:16:26
       A8699CD5A59C165007BAD2E3D1CF406BA0176CE10677A465BF261A579C98D1A3
31     Info Hash:                                                         10-18-     Blacked   09-26-2020   10-22-2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           2020
       File Hash:                                                         19:48:46
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
32     Info Hash:                                                         10-18-     Blacked   10-17-2020   11-05-2020   PA0002263387
       97244A3C0DB8980FA784CC21EC09AE9D0F85720B                           2020
       File Hash:                                                         02:59:40
       94A80EE103830E84493A04D619A35359CA0987C52688B46859780E6C250FA2CB
33     Info Hash:                                                         10-17-     Blacked   10-22-2019   11-05-2019   PA0002210294
       B64795AC58268CD9C422E07C69CFE21BF5817B3A                           2020
       File Hash:                                                         19:20:35
       D635910093E18115308F865230E69E3C9BD78A158FE7F327A8E07D39DC5D7AED
34     Info Hash:                                                         10-17-     Vixen     12-25-2018   01-22-2019   PA0002147901
       B49A01382B7A1DAE1E53FF88829EA3366BE59180                           2020
       File Hash:                                                         19:10:11
       A0E6BF33567940E34F01A7FDE402967A16B455E1EFE722B443258952585D9B11
35     Info Hash:                                                         10-17-     Blacked   09-17-2018   10-16-2018   PA0002127778
       493CC280F906E53C779855D1B9F0C2FCC0A30570                           2020
       File Hash:                                                         19:10:07
       5F00EED450DD89306F47254FBB832FB5AA883DBC9CEEA58CE5873D483C80414F
                               Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 5 of 6

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
36     Info Hash:                                                         10-17-     Vixen   10-31-2019   11-15-2019   PA0002211917
       9129C8000A972FB605AA21176EC92A7B890979AB                           2020
       File Hash:                                                         19:10:04
       5DF83ACD7891971173F2A56E238AE8352571D5F4AF56F7B997E09FB7011F869D
37     Info Hash:                                                         10-17-     Vixen   04-04-2019   04-29-2019   PA0002169968
       8A6F4B2D495BDFF5C7C255266DA06E8E0BA41B22                           2020
       File Hash:                                                         19:09:52
       C2B53F4B3957335C7F0872016E8355725EEF6267A0FF4A3F7DAD45FA7B863C16
38     Info Hash:                                                         10-12-     Vixen   08-14-2020   08-31-2020   PA0002265636
       4C41F667AE5CB3BB8314254CF2A81B256FED82A3                           2020
       File Hash:                                                         21:30:02
       3F06AEA07BD7FCCD77ACAC8964AA176A99AB2981E02D09AEF7CD7133104BEA6B
39     Info Hash:                                                         10-12-     Vixen   07-31-2020   08-11-2020   PA0002252260
       D3AB5B42A043175636956905D0337D0D4B1D00F8                           2020
       File Hash:                                                         21:29:53
       22EC1E4747F04A13C387677A3BAE781749A3F4933F9C734834E37550CE58911D
40     Info Hash:                                                         09-20-     Tushy   09-20-2020   09-29-2020   PA0002258683
       74F618D8DC0E1EE9978B5A799F3ED54F9DF681C1                           2020
       File Hash:                                                         23:36:56
       553965CAE2BA61F401285F6BDE8D94289355F78B44CBAEDEF93DD7E8A7C435F1
41     Info Hash:                                                         09-15-     Tushy   09-14-2020   09-29-2020   PA0002258682
       AB1F311A07A1F2F7A3D6E2C770B210BACE048BED                           2020
       File Hash:                                                         17:30:41
       9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
42     Info Hash:                                                         09-08-     Tushy   09-06-2020   09-22-2020   PA0002265873
       960C214A649CA6142F66C47A4CACF63664F77E0E                           2020
       File Hash:                                                         18:18:01
       834365A3A56697870258E6D7C1AA2FA1A47E82BE61C6CA23F238AC9D59C11024
43     Info Hash:                                                         08-25-     Tushy   08-23-2020   09-05-2020   PA0002255481
       C0140CDE5238E4E5A57E2C8B199E3AE7D326D273                           2020
       File Hash:                                                         18:17:53
       F5788D6FE3355FE55DAA9D7DFD60A3A92F20CB64977A30035802E4313DF50F13
44     Info Hash:                                                         08-18-     Tushy   08-16-2020   08-18-2020   PA0002253098
       D5A7BA6BBA046AB1FA10FD54403E1B0EBA9E0B27                           2020
       File Hash:                                                         17:37:23
       1C8768781A154D8E268DB0527F5AA8261B25442B32615EAE22EE318720EB4111
                               Case 5:21-cv-02487-VKD Document 1-1 Filed 04/06/21 Page 6 of 6

Work   Hashes                                                             UTC        Site    Published    Registered   Registration
45     Info Hash:                                                         08-04-     Vixen   05-24-2019   07-17-2019   PA0002188303
       95A5870C793057C65F7C4B5740D88208D956ECBD                           2020
       File Hash:                                                         23:52:05
       00989731AA4639F95DD0C9F04EB9BCF59B893235B99ADF83FF30C5AB58AF26AE
